



Exhibit 10.16(a)
 
Summary of Unwritten Compensation Arrangements
Applicable to Non-Employee Directors of Overstock.com, Inc.




During 2018 the Company expects to pay its non-employee directors $75,000
annually, at the rate of $18,750 per quarter. The Company also expect to
continue to grant restricted stock units to its directors, generally at the
first Board meeting after a director first joins the Board, and typically
annually thereafter. The Company also reimburses directors for out-of-pocket
expenses incurred in connection with attending Board and committee meetings.
Haverford Valley, L.C., an affiliate of the Company, and certain affiliated
entities which make travel arrangements for the Company's executives, also
occasionally make travel arrangements for directors to attend Board meetings.





